 In theMatter of LITTLE ROCK FURNITURE MANUFACTURINGCOMPANY,EMPLOYERandINTERNATIONALWOODWORKERS OF AMERICA,CIO,PETITIONERCaseNo.15M-R-118.Decided October 29,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.The question concerning representation :The Employer entered into a contract dated January 4, 1946, withLocal 2904, Industrial Branch of the United Brotherhood of Carpentersand Joiners of America, A. F. of L., hereinafter referred to as Local2904, covering the employees involved herein.With regard to itsduration and renewal the contract provided as follows :This agreement shall remain in full force and effect from Jan-uary 4th, 1946, to August 31st, 1947 and for each successive yearending August 31st, unless thirty (30) days prior to the expirationdate or any successive expiration date thereof, notice in writingshall be given by either party to the other of a desire to change orterminate this agTeement.1IAlthough the contract was amended on February 11, 1946, and June 29, 1946,this pro-vision was substantially unchanged.The contract stated that its initial term was to run "to August 31st, 1947 "However,in the light of the further provision that it was to remain in effect "for each successiveyear ending August 31st," and as the June 29,1946, amendment to the contract referredto "that certain labor contract...bearing the date January 4, 1946 and ending August31, 1947," we take the words"to August 31st, 1947"tomean "to and including August31, 1947."80 N. L. R. B., No. 17.65 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo notice to terminate was given by either party to the contract.How-ever, on August 1, 1947, the Petitioner made its representation claim bytelegram and on August 8, 1947, it filed the petition herein.The Petitioner contends that, because its claim was made before thecontract was automatically renewed and was supported within 10 daysby a petition filed with the Board, the contract cannot operate as a bar.The Employer, however, takes the position that the claim was untimelymade and that the contract, having been automatically renewed, barsan election at this time 2As early asMatter of Mill B Incorporated 3the Board held that,where an existing contract between an employer and a labor organiza-tion contains an automatic renewal clause, a petitioning union must, inthe absence of notice to change or terminate the contract by eitherparty, assert its representation claimpriorto the date upon which theagreement is automatically renewed.Expressed somewhat differ-ently, this case established the principle that the automatic renewaldate, i. e., the "Mill B date," 4 is the date on and after which it is toolate, for contract bar purposes, to forestall the operation of an auto-matic renewal provision by the assertion of a representation claim.To resolve the question before us we must initially determine whatconstitutes the Mill B date under the 1946 contract.The Petitionermaintains that the language of the automatic renewal clause, providingthat notice be given "thirty days prior to the expiration date," requiresthat the Board count August 31st in determining the 30-day period.The Employer, however, apparently would not count August 31st inarriving at the Mill B date.We find merit in the Petitioner's position.Collective bargainingpractices indicate that parties to contracts containing automatic re-newal clauses contemplate that the agreements are to run for successiveterms but, in the event that during any current contract term eitherparty becomes dissatisfied with the agreement, such party will have aspecified period, known as the "Mill B period,"immediately prior to theend of the contract term,to negotiate outstanding differences so thatcontractual relations will be uninterrupted.We are of the opinion thatthe intent of the parties and not the form in which it is expressed isthe essential consideration in interpreting clauses of this kind. Con-sequently, whether a contract provides that it shall automatically re-new, absent notice to terminate, a certain number of days prior to its"expiration," or whether, as here, it provides for its automatic renewala specified number of days prior to its "expiration date," we shall pre-sume that the parties intend, in either instance, that the automatic2Local 2904 did not appear at the hearing, although duly served with notice thereof.3 40 N. L R B 3464 The automatic renewal date has come to be known as the "Mill B date " LITTLE ROCKFURNITURE MANUFACTURING COMPANY67renewalshall be operative the given number of days immediatelypriorto theendof the contract term.We shall, accordingly, in theabsence of evidence of a contrary intent, treat the two terms assynonymous and count the last day of the initial term in ascertainingthe Mill B date.In the light of the foregoing, it is clear that the Mill B date wasAugust 2, 1947.Accordingly, as the claim herein was made on August1, 1947, and the petition was thereafter timely filed,5 we find that thecontract is not a bar to a present determination of representatives .sAnd we find further that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, the followingemployees of the Employer constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All production and maintenance employees at the Employer's LittleRock, Arkansas, plant, including truck drivers, but excluding officeand clerical employees, watchmen, foremen, and all supervisors.DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by International Woodworkers of America,CIO.6Matter of General Electric X-Ray Corporation,67 N. L.R. P. 997.1 Inasmuchas we have found that the contract is not a bar,we find it unnecessary topass upon thePetitioner's contentionthat Local Union 2904is defunct.4 Local Union 2904 not having complied withSection 9 (f), (g), and(h) of the Act, asamended,we shall not accord it it place on the ballot.517319-49-vol. 806